COFY                                                    COFY
              OFFICE OF T:E ATTWWEY GZ.NXXL OF TEXti
                             ;.USTIR
Gerald c. Mann                               kprll 8, 1939
Attorney General

Hon. Y. N. Darst
Count Auditor
Fort 8ead county
Rlch~nd,  Texas
Dear Sir:
                       Opinion No. o-559
                       Re: fibatdlsposltlon should be
                       s&e of lntkst Datint .bY

         Iour request for an opinion on the above stated question
has boen received by this orrlce.
         You; ~gtter reads ii part   as.follows:
         "In 1923 ?avls k Company had been seleoted by the County
   as depository for the various iunde:ald.had.ondtiposltto the
   oredlt of seieril funds oertaln amounts-when that lnstlthtlon
   suspended pa-eats, and in :rugustfollowing the partnership
   anl lndlvldual membera thereoi weredeclared bankrupts, since
   which time iantll~recentiythe estates have been in process of
   adminiStrationin that court.
         ~Davls k Co@any cave the usual deposltory%ond, provld-
   lng for the Payment of 6% tnterest on deposits M&oh-bond -8
   exeou%ed bjra number of sureties.:The officersof the.County
   f'lledolalms with the Bankruptcy Court in a large emount,,and
   oolleoted'tromthe sureties a portloa of their deposlts,but
   not all. Xlth the payments by the sureties and payments ~through
   the Bankruptcy Court,Uhe prlnolpal of the olalms, together.wlth
   interest to date &.adjudloatlon, was paid. Reoently the Bank-
   ruptoy Court tradea oonslderablepaymeet on the interest on the
   olalms accumulated since adjudication.The Correct disposition
   of this payment of interest 1s the matter upon which your
   o$lnlon 1s dealred."
          Title 44.of the Revised Civil Stdtutes 1911, Artlole 2MO
 to 2453, lncluslvc, contains general ~rovisior.swith reference to
 county ddposltorlea.The above mentioned statutes osereIn full
 force and eifect at the time t;fthe selectionof the depository
 of the funds of Fort Bend Courty in 1923, and would control and
 govern the disposition of interest oollected on such funds.
    Ron. W. N. Darst, hprll 8, lQ3Q9,Page 2


         terest la the matter upon which your oplnron
         1s desired."
              Tltle.44 of the Revised Clvll Statutes 1911,
    Article 2440 to 2453, inclusive,contains general prcvl-
    alons slth reference to oounty deposltorles. The above
    mentioned statutes were in full tome and effect at the
    t&ne of the ssleotlonof the depository of the funds of
    Fort Bend County ln 1923, and rould control and goverc
    the dlsposltlon of interest collected on such funds.
              &Mole 2442, 'RevisedCivil Statutes, 1911,
    reads as follows:
             *It 8hell be the duty of thr eaarisaloa-
        era* oonrt at ten o~oloak A. Y., 01 the tlret
        day of eaoh term, at nbloh, by.~artlole MIO,
        bids are required tc be .meelwed, to pabliely
        open suoh.bldsand oaaae eaoh bid to be eater-
        ad upon the aiatateeof the ooart, and to seleet
        as the depoeltory of all the faadm Oc ths oouaty
        the banking eorporetlon,ab8oolatlon.or lndi-
        vldual banker, offerlag'topay the larg58t rata
        OS interest per 8nntmSor eeld faads; provided,
        rl ;ogssloaers* oourt mey rejeot any and
                . The latereat upoa such oounty Baud8
        8ha11be CORmtt¶d UpOtlth dallyba1a#loe8t0
        the oredlt of suoh eouaty dtb woh depocritory,
        aad shall bs payable to the aouaty trearrurer
        monthly, aad shall be placed to the orsdltof
        the jury faad or to 8uoh funds aa tlm oomlsalon-
        erb* court my dire&. Ubea eeleotloa of a
        depoaltory has been msde, the eheoks of bidden
        whose bids have been refsoted 8hau be Imao-
        dlately returned. The ohwk.of    the bidder who8e
        bid ia aocepted shall be rettuned rhea hi8 bond
        1s filed and approved by the cQpplssloners*
        aourt, and not until such bond 18 flled and
        approred.a
              The faot that the depository waspdeolared ban&-
    rupt would not affect the ~isposltlon of interest oa the
    funds of the county when &ollected and paid to the county,




t
Hon. W. N. Darst, April 8, 1939, Pa&e 3


has the right and authority to detexmlne the dlsposl-
tioliof Interest payments on county funds by a bank-
rupt oounty depository aa provided by law for the dls-
position of such interest on these fund6 at the time
the selection of the.depository~36 made.
          You are further advised that the law in
foroe and effeot at the time the releotlon of the de-
poaltory in question was made ~prcjvldes that 8uoh
latereat should be. plaoed to the oredlt of the Jury
$unm$ to suoh funds qs the Conmissioners*Court may
      .
          Trusting that the foregoing azkswem your in-
qulry,~we remain
                                    Very truly yours
                                ATl’ORNE!? CmERhL   OF !imLAs


                                          Ardell Wllllams
                                By (~Slgned
                                          Ardell Willlams
                                                Asalstant
AW:AW
&RovEQ:

(Signed) Gerald C. Xann
Al’l’ORNE!C UENXRAL OF TEXAS